Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of “internal air valve”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, there is insufficient antecedent basis for “the pressure control”.  Is this the same as the previously introduced “pressure switch”?
Also regarding claim 7, it cannot be determined if a pressure tank having an air valve is positively required of the claim.  On the one hand, the transitional phrase recites “a tank adaptor comprising”, and the body recites “an adaptor body mountable to the pressure tank”, indicating that the pressure tank is not positively recited, and that only the adaptor is meant to be positively recited.  On the other hand, the body recites “an internal air valve … operatively engaged with the air valve of the pressure tank”, which appears to indicate that the claim would not be met in the absence of a pressure tank having an air valve.  
Claim 9 contains the trademark/trade name “Schrader” (Trademark Registration number 0173962).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of valve and, accordingly, the identification/description is indefinite.
Regarding claim 12, it is not understood whether the pressure gauge is part of the adapter body, and therefore positively required of the claim (which is drawn to a tank adapter).  On the one hand, claim 12 says the “adaptor body includes a pressure gauge”, on the other hand claim 12 says “a pressure gauge mounted to the adapter body” (examiner’s underline; which phrase implies that the pressure gauge is not considered part of the adapter body).
	

Claim Rejections - 35 USC § 102/103
Claim(s) 7 as understood is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Federighi (US 3,142,416), which discloses:
7. In a water supply system including a pump for pumping water from a water bearing aquifer, a pressure tank connected to the pump by a conduit and having an air valve, and a pressure switch for actuating the pump (preamble given limited patentable weight as not necessary to understand the body of the claim; compare to canceled claim 1 where these limitations were in the body of the claim), a tank adaptor comprising:
an adaptor body (E) mountable to the pressure tank and the pressure control for fluid communication with the air within the pressure tank (E is capable of such intended-use mounting), the adaptor body has an internal body passage therethrough (in which 19 is located) for open fluid communication between the pressure tank and the pressure switch (the body passage is capable of such intended-use fluid communication with a pressure tank and pressure switch);
a connector (27) affixable to the pressure control for detachably connecting the pressure control to the adaptor body (27 is capable of being affixed to a pressure control as claimed); and
an internal air valve (19, which is capable of handling air, just as it handles the disclosed fluid; alternatively see MPEP 2115 explaining that the material worked upon by an apparatus is given limited weight in an apparatus claim) disposed within the body passage (see FIG 2) and operatively engaged with the air valve of the pressure tank to allow air flow through the body passage between the pressure tank and the pressure control when the tank adaptor is connected to the pressure tank (as understood, 19 is capable of engaging with an air valve of a pressure tank, just as it engages with valve 14 of tank A). 

Claim(s) 7-8 as understood is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Hoffstrom (US 2,951,713), which discloses:
7. In a water supply system including a pump for pumping water from a water bearing aquifer, a pressure tank connected to the pump by a conduit and having an air valve, and a pressure switch for actuating the pump (preamble given limited patentable weight as not necessary to understand the body of the claim; compare to canceled claim 1 where these limitations were in the body of the claim), a tank adaptor comprising:
an adaptor body (110, 120) mountable to the pressure tank and the pressure control for fluid communication with the air within the pressure tank (110, 120 is capable of such intended-use mounting, such as when the co-operating part is attached to a tank as shown in FIG 15), the adaptor body has an internal body passage therethrough (in which 146 is located) for open fluid communication between the pressure tank and the pressure switch (the body passage is capable of such intended-use fluid communication with a pressure tank and pressure switch);
a connector (that part of 110 which define threads 114) affixable to the pressure control for detachably connecting the pressure control to the adaptor body (the threaded part of 110 is capable of being affixed to a pressure control as claimed); and
an internal air valve (146, which is capable of handling air; alternatively see MPEP 2115 explaining that the material worked upon by an apparatus is given limited weight in an apparatus claim) disposed within the body passage (see FIG 1) and operatively engaged with the air valve of the pressure tank to allow air flow through the body passage between the pressure tank and the pressure control when the tank adaptor is connected to the pressure tank (as understood, 146 is capable of engaging with an air valve of a pressure tank, just as it engages with valve 48 of a tank as shown in FIG 15). 
8.  The tank adaptor of Claim 7 wherein the adaptor body includes a pneumatic coupler (110, which is part of adaptor body 110, 120, and which is capable of handling air as claimed) for connecting the adaptor body to an air supply source.


Claim(s) 7-9 and 12 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralph (US 5,320,495) in view of either Federighi or Hoffstrom.
Regarding claim 7, Ralph discloses: in a water supply system including a pump (14) for pumping water from a water bearing aquifer (12), a pressure tank (16) connected to the pump by a conduit (see FIG 1) 
an adaptor body (18) mountable to the pressure tank (FIG 1) and the pressure control for fluid communication with the air within the pressure tank (it is capable of such intended-use mounting; col. 3 lines 26-45), the adaptor body has an internal body passage therethrough (52, 40, 46) for open fluid communication between the pressure tank and the pressure switch (the body passage is capable of such intended-use fluid communication with a pressure tank and pressure switch);
a connector (34) affixable to the pressure control for detachably connecting the pressure control to the adaptor body (col. 4 lines 11-17); and

Ralph does not disclose the tank adaptor to include an internal air valve disposed within the body passage and operatively engaged with the air valve of the pressure tank to allow air flow through the body passage between the pressure tank and the pressure control when the tank adaptor is connected to the pressure tank.  However each of Federighi and Hoffstrom teach that it was known in the art at the time of invention to form a similar tank adaptor to include an internal air valve disposed within the body passage and operatively engaged with the air valve of the pressure tank to allow air flow through the body passage between the pressure tank and the pressure control when the tank adaptor is connected to the pressure tank (see the anticipation analyses of claim 1 over Federighi and Hoffstrom above, for mapping of these features, respectively).  To prevent contamination of Ralph’s tank and tank adaptor before the connection therebetween is established, or upon disassembly, it would have been to form Ralph’s tank adaptor to include an internal air valve disposed within the body passage and operatively engaged with the air valve of the pressure tank to allow air flow through the body passage between the pressure tank and the pressure control when the tank adaptor is connected to the pressure tank, as similarly taught by either of Federighi and Hoffstrom.

Regarding claim 8, Ralph discloses wherein the adaptor body includes a pneumatic coupler (46, 42) for connecting the adaptor body to an air supply source (e.g., col. 3 lines 22-25).

Regarding claim 9, Ralph discloses wherein the pneumatic coupler includes a Schrader type valve (42).  Alternatively, Schrader type valves were well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to use a Schrader valve to provide a self-sealing pressurizing air valve in Ralph’s system for pressurizing the tank 16 with air.

Regarding claim 12, Ralph discloses wherein the adaptor body includes a pressure gauge (44) mounted to the adaptor body, but does not disclose it to be sealed by an O-ring.  However O-ring seals were well-known in the art at the time of filing for preventing leaks between such components and it would have been obvious to use an O-ring seal between members 44 and 46 to similarly prevent leaks therebetween.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Federighi and Hoffstrom each disclose the argued feature of an internal air valve operatively engaged with the air valve of the pressure tank, as claimed, under the varying analyses of this claim language as set forth in the detail in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
11/2/22